Name: 82/199/EEC: Council Decision of 22 March 1982 giving a discharge to the Commission in respect of the implementation of the operations of the Development Fund for the overseas countries and territories (First Fund) for the financial year 1980t
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-08

 Avis juridique important|31982D019982/199/EEC: Council Decision of 22 March 1982 giving a discharge to the Commission in respect of the implementation of the operations of the Development Fund for the overseas countries and territories (First Fund) for the financial year 1980t Official Journal L 094 , 08/04/1982 P. 0001 - 0002++++COUNCIL DECISION OF 22 MARCH 1982 GIVING A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( FIRST FUND ) FOR THE FINANCIAL YEAR 1980 ( 82/199/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE IMPLEMENTING CONVENTION OF THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE COMMUNITY , ANNEXED TO THAT TREATY , HAVING REGARD TO REGULATION NO 5 LAYING DOWN DETAILED PROVISIONS RELATING TO THE COLLECTION AND TRANSFER OF FINANCIAL CONTRIBUTIONS , THE BUDGETING AND ADMINISTRATION OF THE RESOURCES OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( 1 ) , AND IN PARTICULAR ARTICLE 16 THEREOF , HAVING REGARD TO PROVISIONAL REGULATION NO 6 RELATING TO THE RESPONSIBILITY OF AUTHORIZING AND ACCOUNTING OFFICERS FOR THE RESOURCES OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( 2 ) , HAVING REGARD TO THE COUNCIL DECISION OF 30 MAY 1972 ON THE TRANSFER AND UTILIZATION OF THE UNEXPENDED BALANCES OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES SET UP BY THE IMPLEMENTING CONVENTION ANNEXED TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT AND THE BALANCE SHEETS RELATING TO THE OPERATIONS OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( FIRST FUND ) AS AT 31 DECEMBER 1980 , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1980 TOGETHER WITH THE COMMISSION'S REPLIES ( 3 ) , RECALLING THAT , IN ACCORDANCE WITH THE PROVISIONS APPLICABLE TO THE IMPLEMENTATION OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( FIRST FUND ) , ONLY THE COUNCIL , ACTING BY A QUALIFIED MAJORITY , SHALL GIVE A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FINANCIAL ADMINISTRATION OF THE FUND ; WHEREAS THE CLOSURE OF THE OPERATIONS OF THE FIRST FUND RESULTED IN THE TRANSFER , PURSUANT TO THE ABOVEMENTIONED COUNCIL DECISION OF 30 MAY 1972 , OF AN AMOUNT OF 12 216 927,52 EUROPEAN UNITS OF ACCOUNT TO THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) ; WHEREAS THE OVERALL IMPLEMENTATION BY THE COMMISSION OF THE OPERATIONS OF THE FIRST DEVELOPMENT FUND DURING THE FINANCIAL YEAR 1980 WAS SUCH AS TO WARRANT ITS BEING GIVEN A DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF THESE OPERATIONS , HAD DECIDED AS FOLLOWS : ARTICLE 1 THE COUNCIL SHALL CLOSE THE REVENUE AND EXPENDITURE ACCOUNT OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( FIRST FUND ) AS AT 31 DECEMBER 1980 AS FOLLOWS : - REVENUE : AT THE SUM OF 569 033 072,48 EUROPEAN UNITS OF ACCOUNT , - EXPENDITURE ( PAYMENTS ) : AT THE SUM OF 569 033 072,48 EUROPEAN UNITS OF ACCOUNT . ARTICLE 2 THE COUNCIL HEREBY GIVES A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( FIRST FUND ) FOR THE FINANCIAL YEAR 1980 . DONE AT BRUSSELS , 22 MARCH 1982 . FOR THE COUNCIL THE PRESIDENT L . TINDEMANS ( 1 ) OJ NO 33 , 31 . 12 . 1958 , P . 681/58 . ( 2 ) OJ NO 33 , 31 . 12 . 1958 , P . 686/58 . ( 3 ) OJ NO C 344 , 31 . 12 . 1981 , P . 1 .